Title: From Louisa Catherine Johnson Adams to George Washington Adams, 25 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 25th Feby 1819
				
				Your Grandfather has expressed so much satisfaction at your conduct during your visit to him this vacation, that I have great pleasure in giving you this information; as it must be a great relief to your mind to know, that he has forgiven your late conduct, which I am sorry to say Dr. Kirkland informed me, had been deficient both of affection and respect—I will not say any more on this subject than that you cannot be too guarded in your conduct at College, for the future, as you have left impressions of your character very unfavourable, and which nothing can remove altogether but the most unequivocal good conduct—I have been very sick part of this winter, but am now entirely recovered and growing fat—We have just recd Lady Morgan’s satirical novel called Florence McCarthy—It is flighty, romantic, and excentric—but very amusing She has given a severe dressing to Mr. Gifford and Lord Byron, but on the whole I felt disappointed and it is impossible to think of Lady Clancare (alias Lady Morgan) without laughing, and unfortunately we know too much of South American to take a very deep interest in the sublimity of her hero—The french is too bad for a boarding school Miss, and the style outrée and extravagant—On the whole it is an amusing absurdity, something like its Mother who I suspect would be amusing only for a short time—Your father has just completed a Treaty with Spain which has passed Unanimously in the Senate—It is said to be the best ever made in this Country—I mention this circumstance to you with a view to excite your emulation, and not your vanity, which is a shallow commodity, and only fit to render us the laughing stock of those who surround us—I know no two qualities more unwelcome and unpleasant to the world in general, than vanity & arrogance; and I hardly ever saw a man of a first rate understanding, and real talent, who possessed this failing—It is one which connects itself with littleness of mind and conscious imbecility, which forces it to seek shelter under the disagreeable aspect of supercillious superiority, which though it produces the effect of throwing men to an immeasurable distance from the person who assumes it, answers the purpose of rendering them more clear sighted to his real deficiencies—I earnestly recommend to you to keep a constant watch over yourself, least this intruder should steal upon you unperceived and take a fixed position, which it would be very difficult for you to drive him from—Superior talents are almost always attended with modesty and diffidence of ourselves, and it requires a long commerce with the world even to know that we possess them—How goes the Muse? does she sleep or has some new nymph started up to wake the lyre and sound the poet’s lays? Or has she given place to the more heavy drudgery of College duties the dead languages or living Clubs?—To these I need not say beware!—The shield of virtue is impenetrable and I trust you will never permit it to desert you, and  you should you feel it tottering, to call in the  of her fair Sister Prudence and rely her upon her timely and support. Have you ever read Chesterfield? If you have not I recommend him to your perusal, not as a model by any mean’s, but as a book which from which some wheat may be reaped though almost buried in Chaff—Adieu You will be tired with my moralizing, but you need no additional proof of your Mothers affection than her solicitude that you should attain every excellence—
				
					
				
				
			